DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are examined on merits herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different reference characters "4f" and "4i" in Fig. 2 and Fig. 3, accordingly, have both been used to designate the same lowest word line in Figs. 2 and 3. Similar incompliance exists for word lines disposed above the lowest word line in Figs. 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract and Specification
Abstract and Specification of the application are objected to for a lack of consistency. As such, Abstract and some paragraphs of the specification, including paragraph 0033 of the published application US 2022/0293510, recite that a memory cell region and a peripheral region are formed on a substrate, while paragraph 0041 states that an access transistor (being a part of a memory cell) is disposed in the substrate. Paragraph 0042 states that gate electrodes of access transistors correspond to word lines, and, in accordance with paragraphs 0066, 0068 and others, these word lines are buried in trenches of a substrate, allowing to see a memory cell region and a peripheral cell region at least partially disposed in the substrate.
Appropriate corrections/clarifications are required. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 6 and 14 recite that word lines are coupled to corresponding memory cells, while paragraph 0035 of the published application states that word lines 4 function as gate electrodes, and paragraph 0042 states that gate electrodes of access transistors correspond to word lines. If word lines function as gate electrodes (per specification), they cannot be viewed as being coupled to memory cells (as Claims 6 and 14 recite), since a memory cell comprising a transistor includes a gate electrode created as a word line.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites in line 2: “missing the a second word-line”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Lines 3 and 4 recite that a memory cell region and a peripheral region are provided over the substrate, which contradict with an overall disclosure of the current application teaching that a memory cell region comprises an access transistor which is embedded in a substrate and that both regions comprise word lines that are embedded into the substrate. In addition, the limitations of lines 3-4 contradict with Claim 7 which recites that word lines are embedded into a trench of the substrate.
Appropriate correction is required.
For this Office Action, the limitations of lines 3 and 4 were interpreted such that upper parts of the memory cell and peripheral regions are disposed over the substrate.
In re Claim 1: Lines 11-12 of the claim recite: “when another side of each of the edge portions of the even numbered ones of the plurality of word-lines is adjacent an offcut of another odd numbered word-line”. The recitation is unclear, since it is not supported by the specification of the application and is not supported by drawings. For example, Fig. 2 has word lines 4i, 4e, and 4h that are identified by the specification as even numbered word lines. The recitation of lines 11-12 is correct for lines 4e and 4h, but it is not correct for a word line 4i.
Appropriate correction is required to clarify the claim language.
For this Office Action, Examiner interpreted the above limitation as: “when another side of each of the edge portions of some of the even numbered ones of the plurality of word-lines is adjacent an offcut of another odd numbered word-line”.
In re Claim 2: Claim 2 has the same two issues that are indicated for Claim 1 above, and was interpreted accordingly.
In re Claim 6: Claim 6 recites: “each of the plurality of word-lines is coupled to corresponding ones of the plurality of memory cells”. The recitation is unclear for two reasons. First, it leads to a question: Does each word line coupled to a few corresponding memory cells or to one? Second, the claim conflicts with the specification (e.g., with paragraphs 0036, 0042 of the published application), as is shown in the section with objections to the specification. 
Appropriate correction/clarification either of the specification or the claim is required.
In re Claims 3-5 and 7-8: Claims 3-5 and 7-8 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.
In re Claim 9: Claim 9 has the same issue as Claims 1 and 2 with respect to disposition of the memory cell and peripheral circuit regions “on the substrate”.
In re Claim 14: Claim 14 has the same issue as Claim 6. Appropriate correction either of the claim or the specification is required.
Re Claims 10-13 and 15: Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takesako (US 2014/0377934) in view of Sekiguchi et al. (US 6,495,870). 
In re Claim 9, Takesako teaches a semiconductor device comprising (Figs. 1-2):
a substrate 2 (paragraph 0064);
a memory cell region R1 (paragraph 0062) provided over the substrate;
a peripheral region R10 (paragraph 0062) provided over the substrate and adjacent to the memory cell region R1;
and first, second and third word-lines 11 (Fig. 1, paragraph 0062) extending across the memory cell region and the peripheral region; wherein
the first word-line (11 in the middle of R1 in Fig. 1) is provided adjacently between the second and third word-lines; wherein lengths of all word lines in the peripheral regions are the same.
Takesako does not teach a structure in which:
a first length of the first word-line in the peripheral region is longer than a second length of the second word-line in the peripheral region; and wherein
the second length of the second word-line in the peripheral region is longer than a third length of the third word-line in the peripheral region.
Sekiguchi teaches various layouts for bit-lines and word-lines disposed in both of memory and peripheral regions (peripheral regions include boundary and shunt regions), wherein claims of the patent (as well as the patent itself) are written to make it obvious that provided examples of bit-line layouts can be used for word-lines layouts and examples of word-lines can be used for bit-lines layouts.
Sekiguchi teaches (Fig. 12(b) and Annotated Modified Fig. 12(b), where modification includes designating bit lines as word lines) a word-line layout in which:
Annotated Modified Fig. 12(b)

    PNG
    media_image1.png
    296
    425
    media_image1.png
    Greyscale


a first length of the first word-line WL1 in the peripheral region (Boundary and SA) is longer than a second length of the second word-line WL2 in the peripheral region; and wherein
the second length of the second word-line WL2 in the peripheral region is longer than a third length of the third word-line WL3 in the peripheral region.
Takesako and Sekiguchi teach analogous arts directed to memories comprising adjacent cell and peripheral regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Takesako device in view of the Sekiguchi device, since they are from the same field of endeavor, and Sekiguchi created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takesako device by creating the first length of the first word-line in the peripheral region longer than the second length of the second word-line in the peripheral region and creating the second length of the second word-line longer in the peripheral region longer than a third length of the third word-line (per Sekiguchi), wherein such modification allows preventing short and break failures in the device (Sekiguchi, column 3 lines 63-65).
In re Claim 10, Takesako/Sekiguchi teaches the semiconductor device of Claim 9 as cited above.
Takesako further teaches a contact 13 (paragraph 0083) connected to an edge portion of the first word-line in the peripheral region.
In re Claim 12, Takesako/Sekiguchi teaches the semiconductor device of Claim 9 as cited above, wherein Sekiguchi teaches asymmetrical layouts for bit-lines and word-lines that was implemented for Claim 9.
Sekiguchi further teaches (Annotated Modified Fig. 12b) a fourth word-line WL4 arranged adjacently to the third word-line, the fourth word-line having a same length as the first word-line WL1 and extending across the memory cell region and the peripheral region.
In re Claim 13, Takesako/Sekiguchi teaches the semiconductor device of Claim 12 as cited above, wherein Sekiguchi teaches asymmetrical layouts for bit-lines and word-lines that was implemented for Claims 9 and 12.
Sekiguchi further teaches (Annotated Modified Fig. 12b) a fifth word-line WL5 arranged adjacently to the second word-line WL2, the fifth word-line having the same length as the first word-line WL1 and extending across the memory cell region and the peripheral region.
In re Claim 14, Takesako/Sekiguchi teaches the semiconductor device of Claim 9 as cited above.
Takesako further teaches (Fig. 1, paragraphs 0062, 0065) that the memory cell region R1 includes a plurality of memory cells and a plurality of word-lines 11 each coupled to corresponding ones of the plurality of memory cells.
In re Claim 15, Takesako/Sekiguchi teaches the semiconductor device of Claim 9 as cited above.
Takesako further teaches (Figs. 2-3, paragraph 0065) that each word-line 11 is embedded in a trench provided in the substrate 2 (as shown).
Allowable Subject Matter
Claims 1 and 11, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 1: Such combination of prior arts of record as Takesako (US 2014/0377934) and Sekiguchi teaches most limitations of Claim 1, as interpreted, but does not anticipate and does not make obvious such limitations of Claim 1 as: “wherein a side of each of the edge portions of the even numbered ones of the plurality of word-lines is adjacent a portion missing an odd numbered word-line; and wherein another side of each of the edge portions of the even numbered ones of the plurality of word-lines is adjacent an offcut of another odd numbered word-line”.
Re Claim 11: Such prior arts as Takesako and Sekiguchi do not anticipate and do not render obvious such limitation of Claim 11 as:  “”another side of the edge portion of the first word-line is adjacent an offcut of the third word-line”, in combination with other limitations of Claim 11 and with limitations of Claim 9, on which Claim 11 depends.
Other relevant prior arts of record, including Lee et al. (US 2014/0021632), Park (US 2012/0037970), and Taniguchi (US 2012/0086063), do not compensate for the above deficiencies. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/26/22